Citation Nr: 0110935	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 50 percent evaluation for 
the period from July 1, 1998 to August 12, 1999 for residuals 
of a head injury.

2.  Entitlement to an increased rating for residuals of a 
head injury, currently evaluated as 50 percent disabling.  

3.  Entitlement to a separate compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to December 
1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought. 

The Board, after careful review of the record, has determined 
that the issues on appeal are as set forth on the first page 
of this decision and derive from the April 1998 rating 
decision rather than from the November 1998 rating decision.  
The latter rating addressed entitlement to separate rating 
for headaches and for depression, anxiety and nervousness.  
The RO construed correspondence from the veteran received on 
August 11, 1998 as initiating new claims.  However, a notice 
of disagreement had already been introduced as to that 
portion of the April 1998 rating relating to the veteran's 
residuals of a head injury, and a statement of the case was 
duly issued on August 2, 1998.  The veteran's correspondence 
received on August 11, 1998 should be construed as a 
substantive appeal as to the April 1998 rating along with 
supporting arguments rather than as an original claim.  
Moreover, inasmuch as pertinent evidence was considered by 
the RO, and laws and regulations were provided to the 
veteran, the Board perceives no basis to remand the case to 
the RO and discerns no prejudice to the veteran in 
adjudicating the appeal on the merits.  


FINDINGS OF FACT

1.  The RO notified the veteran by letter dated in January 
1998 of the proposal to reduce the disability rating assigned 
for his service-connected residuals of a head injury.  The 
letter advised him of his procedural rights regarding the 
proposed reduction, and afforded him 60 days to respond to 
the proposal.

2.  The RO received no subsequent evidence in response to the 
proposed reduction and following the expiration of the 60-day 
period, executed a rating decision formally reducing the 
veteran's disability rating for residuals of a head injury 
from 50 percent to 30 percent.  The reduction in rating was 
effective from July 1, 1998.

3.  The disability rating for the veteran's service connected 
residuals of a head injury had been in effect for less than 
five years at the time it was reduced, and there is doubt 
that the condition improved during the period from July 1, 
1998 to August 12, 1999.

4.  At the time of the reduction in rating, the veteran's 
residuals of a head injury was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  The 
record includes a diagnosis of dementia due to head trauma.

5.  There is no evidence that the veteran's headaches are 
productive of prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of a 50 percent 
evaluation for the period from July 1, 1998 to August 12, 
1999 for residuals of a head injury have been met.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
Part 4, Diagnostic Code 8045-9304 (2000).

2.  The criteria for evaluation of residuals of a head injury 
in excess of 50 percent have not been met.  38 U.S.C.A. § 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 8045-9304 (2000).  

3.  A separate compensable evaluation for headaches is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 8045-8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

The record reflects that the veteran sustained a skull injury 
in 1983.  The Board observes that, pursuant to a December 
1993 rating, headaches were recognized as a component of the 
residuals of a fracture of the right zygotic arch sustained 
in service in 1983.  At that time a hyphenated Diagnostic 
Code of 5299-5296 was assigned and the service-connected 
disability was officially characterized as "residuals, 
fracture of the right zygomatic arch."  Evaluation of the 
disability was increased to a 50 percent evaluation pursuant 
to a December 1995 rating, effective from July 13, 1995.



Reduction - Procedural Requirements

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  VA 
regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The law also requires that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level.  Id.  
Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. § 
3.105(e).

In this case, the above procedural requirements were met.  A 
reduction to 30 percent was proposed for the residual effects 
of a head injury, fracture of right zygomatic arch and 
amnestic disorder pursuant to a January 1998 rating.  The 
veteran was informed of the proposed reduction pursuant to a 
letter dated January 22, 1998, and he was afforded 60 days 
within which to respond.  A final adjustment, i.e. reduction 
to 30 percent, was made pursuant to the April 1998 rating, 
effective from July 1, 1998.  The veteran was notified of 
this reduction by letter dated April 30, 1998, and the 
present appeal ensued.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344.  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.  Since, his ratings were in effect for less 
than 5 years, and the provisions of 38 C.F.R. § 3.344 do not 
apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for reduction in ratings.  The 
question that remains is whether the evidence supported the 
reduction.

Evidentiary Basis for Reduction and Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1 
and 4.2 (1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13.

The Board observes that the veteran was afforded a VA mental 
disorders examination in October 1997.  The veteran reported 
visual and spatial problems and that he found it difficult to 
put things together.  He couldn't find places on maps and 
found things frustrating.  He had difficulties with math.  
The veteran was administered the Minnesota Multiphasic 
Personality Inventory.  His results were interpreted as 
typical of an individual seeing little need to discuss 
problems.  Symptomatology would not ordinarily be 
incapacitating.  Such persons were difficult to engage in 
psychotherapy and preferred medical examination to mental 
evaluation.  Such individuals demonstrated immaturity and 
dependency.  Behavior likely indicate they are depressed.  He 
was prompt for his interview and oriented to time, place and 
person.  No deficits were noted in recent or remote memory.  
No delusional thought process was noted.  Affect and mood 
appeared depressed.  Diagnosis was adjustment disorder with 
mixed anxiety and depressed mood.  Global Assessment of 
Functioning (GAF) was assessed at 65. 

In January 1998, outpatient treatment records reflect the 
veteran with continuing psychological problems, continuing 
headaches and coping problems.  The veteran declined a mental 
health consult as more or less predicted by the October 1997 
examination.  In August 1999, outpatient treatment records 
reflect the veteran experiencing a number of job difficulties 
related to his cerebral impairment.  He was experiencing 
frustration and depression.

The veteran was afforded another examination in December 
1999.  Assorted diagnostic testing was afforded to include 
Shipley ILS, WMS-III, Rex Complex Figure, Trailmaking Tests, 
Boston Naming, Wisconsin Card Sort and etc.  The resulting 
diagnosis was dementia, mild, secondary traumatic brain 
injury.  GAF was reported at 60 for the current and previous 
year.  The examiner considered the findings demonstrated mild 
dementia secondary to his closed head injury.  The dementia 
was characterized by impaired memory functioning for aural-
verbal material, an impaired ability to effectively utilize 
working memory functions, markedly slow speed of information 
processing and visuospatial construction deficits and reduced 
efficiency of executive problem solving functions.  As noted 
above, the evaluation for the veteran's for residual effects 
of a head injury, fracture of right zygomatic arch and 
amnestic disorder was thereafter increased to 50 percent 
pursuant to a March 2000 rating. 

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, including § 4.124a, 
Diagnostic Code 8045 (2000).

However, delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders. Neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.126(c).

The veteran's disability stems from a moderately severe 
sports related closed head injury in 1983 and has been 
variously characterized to include fracture of right 
zygomatic arch and amnestic disorder.  The November 1998 
rating additionally recognized headaches "as a component of 
the skull injury."  The Board observes that depression was 
added as yet an additional component of the service connected 
disability pursuant to the March 2000 rating, which awarded a 
50 percent evaluation pursuant to rating criteria pertinent 
to evaluating mental disorders.

The rating criteria for the dementia or depression component 
of the veteran's disability provide that a 30 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9304.

The Board observes that the December 1999 examination 
provided more comprehensive testing directed at the veteran's 
disability and, thus, is considered more probative than the 
October 1997 examination.  The December 1999 examination 
supports a 50 percent evaluation inasmuch as symptomatology 
includes manifestations of occupational and social impairment 
with reduced reliability and productivity due to difficulty 
in understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  The Board also 
observes that such symptomatology was manifested during the 
entire rating period in question.  Accordingly, there is 
doubt that the veteran's disability underwent an improvement 
during the period from July 1, 1998 to August 12, 1999.  
Moreover, neither examination nor the treatment records 
demonstrate symptomatology approximating any higher 
evaluation than 50 percent.  Accordingly, only restoration of 
a 50 percent disability rating for residual effects of a head 
injury is warranted.

With respect to the veteran's arguments for separate 
evaluations for depression, anxiety and a nervous condition, 
the Board points to the VA benefits compensation pyramiding 
doctrine.  The evaluation of the same disability under 
various diagnosis to be avoided.  The evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

All the claimed psychiatric manifestations for which separate 
evaluations are sought are rated under the general rating 
formula for mental disorders.  In other words, the 
manifestations of the mental disorders are all evaluated 
pursuant to the same criteria.  Inasmuch as the veteran is 
already rated under the criteria for rating mental disorder, 
it would be pyramiding to rate him twice under the same 
criteria.  .

Separate Compensable Rating forHeadaches

A diagnosis of dementia due to head trauma is established by 
the record and has been assigned a 50 percent evaluation.  In 
accordance with Diagnostic Code 8045-9304 and 38 C.F.R. 
§ 4.126 (c), a separate compensable evaluation for headaches 
is precluded unless the schedular criteria for a compensable 
rating for headaches are met under a different diagnostic 
code.  

Headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, for migraine.  Under that code, a noncompensable 
rating is assignable for migraine headaches with less 
frequent attacks than listed under the criteria for a 10 
percent rating.  A 10 percent rating is assigned when the 
disability involves characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is in order with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.

Outpatient treatment records reflect some reports of 
headaches, occasionally characterized as tension headaches.  
In this case, neither tension type headaches nor any other 
headaches that cannot be dissociated from the veteran's head 
injury have been described as productive of a level of 
impairment producing any characteristic prostrating attacks.  
In fact, January 2000 headaches are mentioned as part of flu 
symptoms.  The medical records in 1999 hardly mention 
headaches.  In January 1998 headaches are mentioned as 
continuing, but there is no language suggesting they are 
prostrating.  The evidence, therefore, is not supportive of a 
compensable evaluation pursuant to Diagnostic Code 8100.  A 
separate 10 percent rating under Code 8045-9304 may not be 
assigned for subjective complaints inasmuch as the rating 
under this code already exceeds 10 percent.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any further 
entitlement.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for further application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's residuals of a head injury has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Restoration of a 50 percent rating for the period from July 
1, 1998 to August 12, 1999 for residuals of head injury is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to increased evaluation for residuals of a head 
injury is denied. 

Entitlement to a compensable evaluation for headaches is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

